Title: From George Washington to Jonathan Trumbull, Sr., 19 December 1778
From: Washington, George
To: Trumbull, Jonathan Sr.


  
    Dear Sir,
    Head Quarters Middle Brook [N.J.]December 19. 1778
  
  I am honored with Your Excellency’s favour of the 12th instant; inclosing the copies of two letters relative to the disposition of the  
    
    
    
    troops on the East side of the North River and the quartering of Col. Sheldon’s regiment of dragoons.
There is nothing I have more at heart, than the ease and security of every part of the Country and its inhabitants; and I wish Your Excellency to believe, that in the present distribution of the army, I have consulted these objects, to the best of my judgment, as far as could be done, consistently with a due attention to other objects, too essential to be neglected—You are sensible, Sir, that, in military operations, there are many partial evils, which must be submitted to—to attain the principal end, to which they are directed—However desireable the protection of those parts of the country, most contiguous to the enemy, and the convenience of the inhabitants in general; these must, sometimes, give place to other considerations of greater magnitude—The present disposition of the army, after a full consideration of every circumstance, has been thought best calculated to unite the greatest number of advantages, with the fewest disadvantages—To enter into a detail of the reasons, on which it has been formed would be giving Your Excellency unnecessary trouble—I shall, therefore, only observe, that the easy subsistence and accommodation of the troops, their discipline and security, and the facility of collecting them to the principal points of defence, which require their being as little dispersed as possible—and the protection and convenience of the country and the inhabitants—have all been endeavoured to be provided for, as far as they could be reconciled to each other, and to the general situation of our affairs, at this period.
The great desire, I feel, to comply with Your Excellency’s wishes, on every occasion, makes it painful to me, that in the present case, I do not think it would be advancive of the service to make those changes in the disposition of the troops, which your transmitting the letter from Cols. Enos and Meade seems to indicate would be agreeable to you—I should not be without apprehensions for the safety of the Brigades themselves stationed, where they propose—The detaching one so far from the Highland posts would lessen the security of those important places—an unequal portion of duty would be thrown upon the advanced Brigades—and the discipline of the whole would be injured by adding to the dispersion. The directions, I have given, to Generals Putnam and McDougall, to keep a succession of parties constantly advanced, towards the enemy’s lines, from the Sound to the North River, without being liable to the same disadvantages, will pretty effectually answer the same end—If this has not yet been done, it is, I suppose, to be ascribed to the troops having been hitherto employed in covering themselves for the Winter.
  With respect to the proposal for dividing Sheldon’s regiment, and  
    
    
    
    sending a part of it to Wallingford or Middleton—this arrangement would interfere with a general principle, essential to order and discipline, to which I have strictly adhered—the keeping every corps in a collected state. It has been with great reluctance, that I have even separated the different regiments of cavalry from each other, but the impossibility of subsisting and accommodating them, in one body, put me under a necessity of making a division of this kind—To carry it further would be ruinous to this useful part of the army: And I do not apprehend, that the regiment in question could be removed to any other place, where it could be equally well provided in a collected state with forage and quarters, without being attended with the same inconveniences, as at Durham. This place was pointed out as the most commodious, by the Quarter Master General, in his arrangements, for cantonning the army; and as I have received a very favourable account of the situation of the regiment, in point of accommodation from Col. Sheldon himself —this is an additional motive to wish its continuance where it is. With the truest respect and esteem—I have the honor to be Dear Sir Your most Obedt servant

  Go: Washington

